This appellant, defendant below, was convicted for the offense of forgery, and was duly sentenced to serve an indeterminate term of imprisonment in the penitentiary. From the judgment of conviction in the circuit court of Colbert county, this appeal was taken. The appeal here is rested upon the record proper, there being no bill of exceptions. An examination of this record discloses it is regular in all respects. No error being apparent, the judgment of conviction in the circuit court, from which this appeal was taken, is affirmed.
Affirmed.